Case 3:20-cv-00002-SMR-SBJ Document 1 Filed 01/02/20 Page 1 of 7

Pro Se 15 (Rey. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

UNITED STATES DISTRICT COURT AR E, CE; VEN

‘Poy é Adtherine Heacn

Plaintiff(s)

(Write the full name of each plaintiff who is filing this complaint.

ifthe names of all the plaintiffs cannot fit in the space above,

please write “see attached” in the space and attach an additional

page with the fill list of names.)
-y-

Tresenwus Vedical Canter

Defendant(s)

(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page

with the full list ofnames. Do not include addresses here.)

for the
District of

Division

Case No.

JAN 09 -

ClEpy. “ m
SOlityee-S. Digy
TERN Os Tree €
OF

 

(to be filled in by the Clerk’s Office)

f
Jury Trial: (check one) Yes [No

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS

(Non-Prisoner Complaint)

 

forma pauperis.

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should mot contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials fo the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in

 

 

 

Page 1 of 6
Case 3:20-cv-00002-SMR-SBJ Document 1 Filed 01/02/20 Page 2 of 7

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

I The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name Aou Hearn € Katherine Hea

Address PO An. LEO {
Tiwnpnd 2A Spor

 

 

 

City State Zip Code
County C So
Telephone Number (4563) 343 -s6S 3
E-Mail Address a x” Aahrielhear NGi fl - GO

   

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. | ; .
Name Hw Seng (Weck cal Cen fee

Job or Title (f/known)

 

 

 

 

Address RO ks Lotagse SF
‘Dawenport af} 52503
City State Zip Code
County Scott
Telephone Number [- SCO -(,42 —)3237

 

E-Mail Address (if known)

 

LJ Individual capacity [Aorta capacity

Defendant No. 2
Name
Job or Title Gfknown)
Address

 

 

 

 

City State Zip Code

County
Telephone Number
E-Mail Address (éfknown)

 

 

 

[ | Individual capacity [ | Official capacity

Page 2 of 6

 
Case 3:20-cv-00002-SMR-SBJ Document 1 Filed 01/02/20 Page 3 of 7

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Defendant No. 3
Name . _ oo
Jobor Title @fkiown) ee ,
Address

 

 

City State : Zip Code

County
Telephone Number
E-Mail Address (fknown)

 

 

 

[_] Individual capacity [7] Official capacity

Defendant No. 4
Name
Job or Title Gf known)
Address

 

 

 

 

City State Zip Code

County
Telephone Number
E-Mail Address (if known)

 

 

 

[_] Individual capacity [| Official capacity

16 Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws]. Under Bivens v. Six Unknown Named Agents of
federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights.

A. Are you bringing suit against (check ail that apply):
| | Federal officials (a Bivens claim)

[| State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

 

Cc: Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 6
Case 3:20-cv-00002-SMR-SBJ Document 1 Filed 01/02/20 Page 4 of 7

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of

federal law. Attach additional pages if needed.

si .
Tr Coens Ceried ACCESS to ov hodicappeed Cestroamm for
Kodhering Fearn pitnewr Op wus plison

LI. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. Lf more than one claim is asserted, number each claim and write a short and plain

statement of each claim in a separate paragraph. Attach additional pages if needed.

A. Where did the events giving rise to your claim(s) occur?

B. What date and approximate time did the events giving rise to your claim(s) occur?

7/319 areures Qyonn

C. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

Fesenius dened Access +o & handicagped réstroan
Por Aathuying Heam Lornouy Owen reason When othe
Ganents wee granted AL cer,

 

Page 4 of 6

 
Case 3:20-cv-00002-SMR-SBJ Document 1 Filed 01/02/20 Page 5 of 7

 

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

IV. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

N/a

V. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for

the acts alleged. Explain the basis for these claims.
Wonetar 4 € JAMA GES In the amour of MSO, OO
For cl SCLINAINGSE ny aAcCN ms faren QQainst Kothiuonge
Heam Wre i pine

 

Page 5 of 6

 
 

Case 3:20-cv-00002-SMR-SBJ Document 1 Filed 01/02/20 Page 6 of 7

 

Pro Se 15 (Rey. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

VI.‘ Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: | a / ‘SO L | “

p
| _ Kotha for
Signature of Plaintiff iy Oy. Shea * J cate lh ne Hearn.
J

Printed Name of Plaintiff Pal Heaton Khang Don |

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code

Telephone Number

E-mail Address

 

 

Page 6 of 6
 

 

          

U.S. POSTAGE By Y
ae poe = $6.30 eo .
eer ag: FOML 0000 | ep woe UL:
Pete ee es S Orig: 52240. on. fae
Babel 2B t2/a0/19 . @
pace For § 1.098477

 

   

  
    

aa oa - . . ‘ /
ent eect

   

 

Ba | Scarab i aang aera ae
TMT [3] Cate Shree LS

nn

LETTE ty apeetfffepectof ol lgt tg APY
?OLF L120 OOOO £501 2557 |

Case 3:20-cv-00002-SMR-SBJ Documenti Filed.O
